     Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 1 of 14 PageID #: 570



                       IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                               HUNTINGTON DIVISION


MARY DURSTEIN,

        Plaintiff,



v.                                                             Case No. 3:19-cv-00029
                                                               Honorable Robert C. Chambers


TODD ALEXANDER; BOARD OF EDUCATION,
Cabell County Schools; STATE SUPERINTENDENT
OF SCHOOLS, West Virginia Department of
Education,

        Defendants.



       STATE SUPERINTENDENT’S MEMORANDUM OF LAW IN OPPOSITION
          TO PLAINTIFF’S MOTION TO ALTER, AMEND JUDGMENT OF
           DISMISSAL UNDER RULE 59(e) of FED. R. CIV. PROCEDURE

        Comes now the Defendant, State Superintendent of Schools, by counsel, Kelli D. Talbott,

Senior Deputy Attorney General, and submits this Memorandum of Law in Opposition to Plaintiff’s

Motion to Alter, Amend Judgment of Dismissal Under Rule 59(e) of Fed. R. Civ. Procedure.

                                                I.

                                      INTRODUCTION

        At the time that the Plaintiff instituted this action, it was not disputed that the State

Superintendent of Schools had notified the Plaintiff that he was reviewing the facts and

circumstances which gave rise to the Plaintiff’s termination from employment with the Cabell

County Board of Education to determine whether he should institute action against her teaching
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 2 of 14 PageID #: 571



certification under West Virginia Code § 18A-3-6. (Compl. ¶¶ 46, 47, 48 and Ex. 13, ECF No. 1,

1-13.) This notification by the State Superintendent to the Plaintiff served as the defining basis upon

which the Plaintiff alleged that she was entitled to an exercise of this Court’s jurisdiction over her

“as applied” First Amendment claim against the Superintendent with regard to West Virginia Code

§ 18A-3-6. (Compl. ¶¶ 46, 47, 48, 76, 77, ECF No. 1, 1-13.) The notification of investigation was

the alleged “harm” that the Plaintiff asserted was the basis of her injury for which she was seeking

redress from this Court. (Id.)

       In response to the initial Complaint, the State Superintendent of Schools filed a Motion to

Dismiss and Memorandum in Support thereof. (ECF Nos. 12 and 13.) At that time, the State

Superintendent argued, in part, that the Plaintiff had failed to meet the case or controversy

requirements of Article III, § 2 of the United States Constitution insofar as she had failed to state a

concrete, particularized, and actual or imminent injury attributable to the State Superintendent.

(Mem. of Law at 6-8, ECF No. 13.)

       Subsequently, having had the benefit of reviewing the State Superintendent’s argument in

this respect, the Plaintiff filed an Amended Complaint. (ECF No. 20.) The Amended Complaint

added a claim in which it was alleged that West Virginia Code § 18A-3-6 is unconstitutional on its

face. (Am. Compl. ¶ 104, ECF No. 20.) However, the Plaintiff made no further factual allegations

in her amendments that described any purported injury that supported her standing to make either

an “as applied” challenge or a facial challenge. Simply put, the notification of investigation was the

factual predicate upon which Plaintiff’s Amended Complaint continued to be based.

       In response to the Amended Complaint, the State Superintendent filed another Motion to

Dismiss and Memorandum in Support thereof. (ECF Nos. 24 and 25.) The State Superintendent


                                                  2
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 3 of 14 PageID #: 572



continued to argue, in part, that the Plaintiff’s Amended Complaint did not meet the case or

controversy requirements of Article III, § 2 of the United States Constitution insofar as she had failed

to state a concrete, particularized, and actual or imminent injury attributable to the State

Superintendent. (Mem. of Law at 3-4, ECF No. 25.)

        In her response to the State Superintendent’s second motion to dismiss, the Plaintiff sought

to make new factual allegations that would purport to give her an “injury” to make a facial challenge

to the statute. In essence, the Plaintiff argued that the mere existence of the statute caused her to

refrain from commenting on social media. (Pl.’s Mem. of Law at 7 and Ex. 19, ECF Nos. 36 and

36-2.) None of these assertions were contained in Plaintiff’s Complaint or Amended Complaint.

        In his reply, the State Superintendent pointed out that the Plaintiff was effectively attempting

to amend her complaint in her response inasmuch as none of these allegations were pled in her

Complaint or Amended Complaint. (Mem. of Law in Reply at 8-10, ECF No. 46.) The State

Superintendent urged this Court to reject this impermissible attempt to remedy deficiencies in

Plaintiff’s complaint through assertions in a brief. (Id.) In the aftermath of that, the Plaintiff did not

seek to make further amendments to her complaint through written consent or with this Court’s leave

pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure.

        On June 14, 2019, this Court entered an Order staying discovery and further scheduling

pending rulings on the parties’ motions to dismiss. (ECF No. 55.) On June 24, 2019, the United

States Supreme Court issued a decision in Iancu v. Brunetti, 139 S. Ct. 2294 (2019). Iancu is the

case that the Plaintiff now cites as “new” law justifying the granting of her Rule 59(e) motion so that

she can amend her complaint to assert theories and claims to support her facial challenge to West

Virginia Code § 18A-3-6 and her standing to make such a challenge. It is undeniable, however, that


                                                    3
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 4 of 14 PageID #: 573



in the immediate wake of its issuance, the Plaintiff filed nothing with this Court to draw its attention

to the Iancu decision. And, nothing in this Court’s June 14, 2019 discovery/scheduling stay order

precluded the Plaintiff from doing so. In short, the Plaintiff failed to ask the Court to allow her to

amend her complaint based upon the Iancu decision; failed to ask the Court to refrain from ruling

on the motions to dismiss so that she could have leave to address Iancu; and/or, failed to take any

action to cause this alleged important development to be drawn to the Court’s and the parties’

attention so that it could be addressed before this matter progressed.

        On December 13, 2019, this Court dismissed Plaintiff’s claims against the State

Superintendent based upon Younger abstention and did not reach the case or controversy argument

raised by the State Superintendent. (ECF 56.) Subsequent to this Court’s ruling, an attorney for the

State Superintendent notified the Plaintiff that the investigation into possible action against her

certification had been closed without any action against her certification. (ECF No. 57-1.)

        The Plaintiff now moves, under Rule 59(e) of the Federal Rules of Civil Procedure, to have

this Court vacate its order and allow her to amend her complaint to “update the legal theory” upon

which she bases her facial challenge and to “aver components that address her standing” to make a

facial challenge.   (Mem. in Support at 7, ECF No. 58.)            Plaintiff contends that the State

Superintendent’s closure of the investigation is “new evidence” and that the United States Supreme

Court’s decision on June 24, 2019 in Iancu is a new, controlling law that warrants the granting of

her motion. (Id.)

        For the reasons set forth hereinafter, the State Superintendent opposes Plaintiff’s motion

inasmuch as Plaintiff does not satisfy the standard to warrant the extraordinary remedy she now

seeks from this Court.


                                                   4
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 5 of 14 PageID #: 574



                                                  II.

                            STANDARD FOR RULE 59(e) MOTION

       The Fourth Circuit Court of Appeals has held that “reconsideration of a judgment after entry

is an extraordinary remedy which should be used sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins.

Co., 148 F.3d 396, 403 (4th Cir. 1998) (quoting 11 Wright, Miller & Kane, Federal Practice and

Procedure § 2810.1, at 124 (2d ed. 1995)). There are only three narrow circumstances under which

a judgment may be amended under Rule 59(e): 1) to accommodate an intervening change in

controlling law; 2) to account for new evidence not available at trial; and, 3) to correct clear error

of law or prevent manifest injustice. Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993).

Importantly, Rule 59(e) motions cannot be used to raise arguments which could have been raised

prior to the issuance of the judgment, nor to argue a case under a legal theory that the party had the

ability to address in the first instance. Pac. Ins. Co., 148 F.3d at 403.

       Relief on the basis of new evidence not available at trial requires the moving party to

demonstrate that: 1) the evidence is newly discovered since judgment was entered; 2) that due

diligence was exercised to discover the new evidence; 3) the evidence is not merely cumulative or

impeaching; 4) the evidence is material; and, 5) the evidence is such that it is likely to produce a new

outcome if the case is re-tried or is such that would require that the judgment to be amended. Boryan

v. United States, 884 F.2d 761, 771 (4th Cir. 1989) (quoting Taylor v. Texgas Corp., 831 F.2d 255,

259 (11th Cir. 1987)).

       Relief on the basis of a change in controlling law requires more than a confirmation of

existing law. Such confirmation is not tantamount to a change in controlling law for purposes of

ruling on a Rule 59(e) motion. Schiller v. Physicians Resource Group, Inc., 342 F.3d 563 (5th Cir.


                                                   5
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 6 of 14 PageID #: 575



2003); Teamsters Local 617 Pension and Welfare Funds v. Apollo Group, Inc., 282 F.R.D. 216 (D.

Ariz. 2012). A change in controlling law results where a subsequent decision creates a significant

shift in a court’s analysis. Backstrand v. Electronic Arts Group Long Term Disability Ins. Plan,

2007 WL 177907 at *2 (E.D. Cal. Jan. 19, 2007); Teamsters Local, supra.

       As will be discussed in this Memorandum, the Plaintiff does not meet the standard required

for a successful Rule 59(e) motion. Therefore, the Plaintiff’s motion must be denied.

                                                 III.

                                           ARGUMENT

       A.      THE STATE SUPERINTENDENT’S DISMISSAL OF THE
               INVESTIGATION INVOLVING THE PLAINTIFF IS NOT
               NEWLY DISCOVERED EVIDENCE WARRANTING THE
               GRANTING OF PLAINTIFF’S RULE 59(e) MOTION.

       Plaintiff seeks to characterize the State Superintendent’s dismissal of the certification

investigation as “newly discovered evidence” that she wants to present to her benefit if this Court

will vacate its ruling, allow her to amend her complaint, and let her facial challenge to the state

certification statute proceed. While the dismissal of the investigation may bear narrowly upon the

question of whether abstention is justified in this case, it hardly constitutes “newly discovered

evidence” that warrants a reconsideration of this Court’s order or the allowance of the Plaintiff’s

request to amend her Amended Complaint. The State Superintendent’s dismissal of the investigation

is, in fact, the antithesis of “newly discovered evidence.” It is the absence of evidence upon which

the Plaintiff may base a continuing, viable complaint in this matter.

       To illustrate the point, the Plaintiff does not seek to introduce evidence that existed prior to

the entry of this Court’s order that was just discovered and that would constitute new factual



                                                  6
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 7 of 14 PageID #: 576



allegations of adverse action by the State Superintendent to bolster her First Amendment claims.

Instead, she seeks to shoehorn the complete dismissal of certification proceedings against her into

a “new evidence” rubric in which it does not fit.

         As stated above, the “newly discovered evidence” criterion that pertains to Rule 59(e) relief

requires that the “new evidence” be material. Boryan at 771. But, the obvious question is, material

to what? How is the State Superintendent’s closure of the investigation, with absolutely no action

against Plaintiff’s teaching certification, material to whether or not she may maintain a facial

constitutional challenge to the statute or material so as to justify the granting of leave to amend her

complaint? It is not.

         Surely, the Plaintiff does not wish to merely amend her complaint to say that the State

Superintendent dismissed all proceedings against her and leave her facial challenge predicated on

that. She obviously wishes to try to use the “new evidence” fallacy to gain an opportunity to assert

additional factual predicates for a facial challenge. Such is not contemplated under the factors set

forth in Boryan.

         Boryan clearly requires that the granting of Rule 59(e) relief must be based upon newly

discovered evidence that is material to the actual claim that the plaintiff desires to keep alive before

the Court. Moreover, as will be discussed hereinafter in this Memorandum, any facts that Plaintiff

now wants leave to amend into her complaint to support her standing for a facial challenge, could

have been put in her Complaint or Amended Complaint prior to this Court’s December 13, 2019

order.




                                                    7
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 8 of 14 PageID #: 577



        B.      THE PLAINTIFF SHOULD NOT BE PERMITTED TO USE
                THE STATE SUPERINTENDENT’S DISMISSAL AS THE
                BASIS TO ASSERT FACTS TO SUPPORT HER FACIAL
                CHALLENGE WHEN SUCH FACTS COULD HAVE BEEN
                RAISED PRIOR TO THE ENTRY OF THE DECEMBER 13,
                2019 ORDER.

        As set forth above, a Rule 59(e) motion cannot be used to raise arguments which could have

been raised prior to the issuance of the judgment, nor to argue a case under a legal theory that the

party had the ability to address in the first instance. Pac. Ins. Co., 148 F.3d at 403. It appears that

the Plaintiff wants to use the closure of the State Superintendent’s investigation to go back and

amend her complaint so that she can fix its deficiencies with regard to her factual support for a facial

challenge to the state certification statute.

        But, as previously noted, the Plaintiff filed an initial Complaint and an Amended Complaint

(in which the facial challenge was asserted at ¶ 104); had the benefit of the State Superintendent’s

responsive arguments that she failed to assert facts that gave her an injury to support

standing/ripeness for both an “as applied” challenge and a facial challenge; and, took no action to

seek to further amend her complaint to address the matter. Again, it defies logic that the Plaintiff

merely wants leave of this Court now to go back and amend her complaint solely to assert that the

certification investigation has been dismissed under the “new evidence” category. This fact doesn’t

bolster Plaintiff’s standing, it dramatically defeats it.

        In the event that there is other “new evidence” out there that the Plaintiff wants to have this

Court consider as justification for setting aside its order and allowing her to amend her complaint

to account for it, the Plaintiff does not offer it in her motion. Absent the Plaintiff identifying such

other “new evidence,” there is no way for the State Superintendent to address whether it meets the



                                                    8
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 9 of 14 PageID #: 578



standard required for a Rule 59(e) motion discussed above. Presumably, if “new evidence” other

than the State Superintendent’s dismissal of investigation exists, and has been discovered by the

Plaintiff since the Court’s order, it would have been described in Plaintiff’s Rule 59(e) motion.

        What it appears that the Plaintiff wants to do is go back and put things in the complaint that

she could have put in before this Court’s December 13, 2019 order. As previously discussed, in

Plaintiff’s response to the State Superintendent’s second motion to dismiss, the Plaintiff

impermissibly sought to make new factual allegations in a brief that would purport to give her an

“injury” to make a facial challenge to the statute. In essence, the Plaintiff argued that the mere

existence of the statute caused her to refrain from commenting on social media. (Pl.’s Mem. of Law

at 7 and Ex. 19, ECF Nos. 36 and 36-2.) However, none of this was actually asserted in Plaintiff’s

Complaint or Amended Complaint. And, Plaintiff chose to take no action to seek this Court’s leave

to put it in before the Court’s ruling.

        Plainly, these allegations of “refraining from commenting on social media” could have been

put in Plaintiff’s complaint before now.1 The fact that the Plaintiff raised these allegations in a brief

filed with this Court well before the Court ruled, demonstrates that they were unequivocally known

to her before the Court ruled. Because it is not permissible for the Plaintiff to go back now and

assert arguments or facts that could have been raised prior to the Court’s ruling, this Court must deny




        1
          The State Superintendent does not in any way concede that even if these allegations are allowed
to be amended into Plaintiff’s complaint that she will have standing and/or that this case will be ripe for
the Court to adjudicate a facial challenge to the statute. The State Superintendent reserves the right to
file another motion to dismiss if this Court sets aside its order, allows the Plaintiff to amend her
complaint, and such amendments fail to reach the standard required for the Plaintiff to continue to
maintain this action.

                                                    9
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 10 of 14 PageID #: 579



Plaintiff’s Rule 59(e) motion. The Plaintiff has effectively waived these claims. In sum, the Plaintiff

wants another bite at the apple which this Court should not permit.

        C.      NOTHING IN THE IANCU DECISION ESTABLISHES NEW,
                CONTROLLING LAW ON THE ISSUE OF THE
                REQUISITES FOR STANDING TO ASSERT A FACIAL
                CONSTITUTIONAL CHALLENGE TO A STATUTE.

        In Iancu, the plaintiff sought to register the trademark “FUCT” with the United States Patent

and Trademark Office. The Lanham Act, however, prohibited the registration of trademarks

consisting of or comprising immoral or scandalous matter. The plaintiff’s trademark application was

denied on that basis. Thereafter, the plaintiff brought a First Amendment challenge to invalidate

the statute. Evidence was introduced not only related to the denial of the plaintiff’s trademark

application, but of other trademark applications that were denied based upon the “immoral or

scandalous” prohibition. The United States Supreme Court’s decision revolved around the

constitutionality of the statute.

        At no time did the Supreme Court comment or issue a holding on the plaintiff’s standing to

bring the First Amendment challenge. It may reasonably be presumed that the Court did not, because

the plaintiff’s trademark application was denied based upon the statute; other trademark applications

had been denied based upon the statute; and, therefore, there was no question that the plaintiff had

been harmed and had standing to bring suit.

        The plaintiff’s standing in Iancu was just simply not an issue. In contrast, in this case, no

action was taken against Plaintiff’s certification and there is no assertion that the State

Superintendent has taken action against anyone else based upon the same or similar circumstances




                                                  10
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 11 of 14 PageID #: 580



which gave rise to Plaintiff’s termination from employment. Plaintiff’s standing in this case clearly

is an issue.

         Plaintiff’s motion seeks leave to amend her complaint to “update the legal theory” upon

which she bases her facial challenge and to “aver components that address her standing” to make a

facial challenge. (Mem. in Support at 7, ECF No. 58.) In support, she cites Iancu as grounds to

make such amendments. (Id.) Yet, there is absolutely nothing in Iancu that breaks new, controlling

law on the components for standing or a new legal theory on standing. Iancu is a straightforward

case solely on the issue of the constitutionality of the statute in question in a scenario where the harm

or injury was uncontested.

         It bears repeating once more, then, that Rule 59(e) motions cannot be used to raise arguments

which could have been raised prior to the issuance of the judgment, nor to argue a case under a legal

theory that the party had the ability to address in the first instance. Pac. Ins. Co., 148 F.3d at 403.

Since nothing in Iancu breaks new law on the components of or legal theories pertaining to standing,

it simply does not serve as a legitimate basis for this Court to allow the Plaintiff to go back and

amend her complaint as to standing. Any standing legal theories or components that the Plaintiff

has, could have, and should have, been raised well before this Court entered its December 13, 2019

order.

         In addition, it is important to recognize that the decision in Iancu was issued ten days after

this Court entered its discovery/scheduling stay order to allow the parties’ motions to dismiss to be

addressed, and almost six months before this Court issued the order that the Plaintiff now seeks to

have set aside. The Plaintiff presents no reason in her motion as to why she failed to bring Iancu to




                                                   11
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 12 of 14 PageID #: 581



the Court’s and the parties’ attention after it was decided, but before this Court’s order was entered.

There was clearly ample time to do so.

        Assuming arguendo that there is anything in Iancu that even remotely presents some new

development that is relevant to this matter, the Plaintiff should have raised it in a motion or other

appropriate filing with this Court before this Court entered its order. The standard for Rule 59(e)

motions mandates that such motions cannot be used to raise arguments and/or legal theories that

could have been raised prior to judgment. Pac. Ins. Co., 148 F.3d at 403. The Plaintiff could have

interjected her desire to address Iancu by filing something long before now. Plaintiff’s lateness

precludes her from doing so at this juncture.

        D.      IANCU DOES NOT CONSTITUTE AN INTERVENING
                CHANGE IN CONTROLLING LAW.

        For the reasons stated above, Iancu is not controlling with regard to Plaintiff’s case because

the essential issue of standing was not addressed in that case. Plaintiff’s standing is a critical matter

in this case upon which there is ample, applicable, long-settled case law previously cited in the State

Superintendent’s Memorandum of Law in support of his Motion to Dismiss (Mem. of Law at 7-8,

ECF No. 13.) Because of this critical standing issue, one does not even reach the merits of the

constitutionality of the statute, which was the controlling, dispositive issue in Iancu.

        Setting the standing issue aside, however, at its core the Iancu decision does not present a

significant shift in the United States Supreme Court’s First Amendment analysis of statutory law that

is alleged to or that is demonstrated to discriminate on the basis of viewpoint. In fact, the Supreme

Court cited its own decision in Matal v. Tam, 137 S. Ct. 1744 (2017) in which it held that another

part of the Lanham Act, which banned the registration of trademarks that “disparage” any person



                                                   12
   Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 13 of 14 PageID #: 582



living or dead, violated the First Amendment because the ban was viewpoint-based. Citing Tam, the

Iancu Court held that because the Lanham Act’s prohibition on the registration of trademarks

consisting of or comprising “immoral or scandalous matter” was also viewpoint-based, it was also

unconstitutional.

        Further, the Supreme Court cited past precedent for what it called the “core postulate of free

speech law: The government may not discriminate against speech based on the ideas or opinions it

conveys.” Id. at 2299 (citing Rosenberger v. Rector and Visitors of Univ. of Va., 115 S. Ct. 2510

(1995)). Therefore, while Iancu involves a statute that uses the word “immoral,” just as West

Virginia Code § 18A-3-6 does (“The [S]tate [S]uperintendent may . . . revoke the certificates of any

teacher for any of the following causes: Intemperance; untruthfulness; cruelty; immorality . . . .), the

First Amendment analysis in Iancu is merely a confirmation of existing law and does not constitute

a significant shift in such analysis. Accordingly, it fails to meet the “ intervening change in

controlling law” factor required for a Rule 59(e) motion to be granted. See Schiller v. Physicians

Resource Group, Inc., supra; Teamsters Local 617 Pension and Welfare Funds v. Apollo Group,

Inc., supra; and, Backstrand v. Electronic Arts Group Long Term Disability Ins. Plan, supra.

                                                  IV.

                                          CONCLUSION

        WHEREFORE, based upon the foregoing, the State Superintendent of Schools respectfully

requests that the Plaintiff’s Rule 59(e) motion be DENIED.




                                                  13
  Case 3:19-cv-00029 Document 59 Filed 01/24/20 Page 14 of 14 PageID #: 583



                       WEST VIRGINIA STATE SUPERINTENDENT OF SCHOOLS
                            By Counsel



PATRICK MORRISEY
ATTORNEY GENERAL




___s/Kelli D. Talbott___________________
KELLI D. TALBOTT (WVSB #4995)
SENIOR DEPUTY ATTORNEY GENERAL
812 Quarrier Street, Second Floor
Charleston, West Virginia 25301
(304) 558-8989 (phone)
(304) 558-4509 (fax)
Kelli.D.Talbott@wvago.gov




                                     14
